United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-3943
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   * Appeal from the United States
                                          * District Court for the
      v.                                  * District of Nebraska.
                                          *
Ben Cafaro,                               *      [UNPUBLISHED]
                                          *
              Appellant.                  *
                                     ___________

                               Submitted: January 11, 2000
                                   Filed: January 24, 2000
                                    ___________

Before BOWMAN and LOKEN, Circuit Judges, and ALSOP,1 District Judge.
                          ___________

PER CURIAM.

       Benjamin J. Cafaro entered a conditional plea of guilty on one count of
participating in a conspiracy to possess with intent to distribute cocaine in violation of
21 U.S.C. § 846. Having been sentenced, he appeals, attacking his conviction by
arguing that the District Court erred by failing to afford him a hearing under Franks v.
Delaware, 438 U.S. 154 (1978), in connection with his motion to suppress wiretap
evidence. Cafaro argues that a Franks hearing was required because the affidavit that


      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota, sitting by designation.
supported the government's wiretap application contained a material misstatement of
fact. He also argues that the offer of proof he submitted in support of his motion for
a Franks hearing refuted the showing made in the government's affidavit that other
investigative techniques had been tried, but had failed.

         We reject Cafaro's arguments. The statement Cafaro complains about averred,
in substance, that normal investigative techniques, having been tried, had failed, and
that it appeared unlikely that such techniques would be successful in obtaining evidence
in the future. This was a summary statement, placed toward the end of the supporting
affidavit, which already had detailed the investigative techniques that had been tried
without success and had explained why those techniques were not successful. In
addition, Cafaro's offer of proof and the suggestions it contained for successfully
conducting a wiretap-free investigation were effectively rebutted by the government's
affidavit. Among other things, Cafaro's suggestions, if implemented, would not have
led the government to out-of-state suppliers, a stated objective of the government's
application for authorization to conduct the wiretap.

      Finding that Cafaro's arguments lack merit, we conclude the District Court did
not err in denying Cafaro's request for a Franks hearing. Accordingly, Cafaro's
conviction is affirmed.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-